Title: From John Adams to John Adams Smith, 14 December 1808
From: Adams, John
To: Smith, John Adams



December 14th. 1808.

It is a long time since I had a Letter from you. In the last I think you prophesied “Wonders in November.” I understood you to mean, a wonderful revolution in the sentiments of the people, and a restoration of the Federalists to the Government of the Nation. But the month of November is past, and there appears, notwithstanding all the terrors and horrors of the Embargo a wonderfull adherence of the people to that measure, and its projectors and abettors. Pray tell me what wonders you meant, and whether they have appeared or not?
There is one wonder much lamented, as I hear, and much celebrated far and wide in the Nation: and that is, that your G—— F—— has changed his politicks; has come quite round; has altered his System; has become a Democrat—a Jacobin—a disorganizer; a Republican, a turn-coat, an Apostate &c. &c. &c.
This is an imaginary wonder indeed.—Chimerical as it is, the very report is a wonderfull, wonder of wonders, as ever this wondering world wondered at.
When the Sun remains fixed in the center of the System, or at least revolving round it in its own appropriate Circle, it appears to the Savages of Africa and America; and to the ignorant vulgar of all Civilized nations, to revolve, daily, round the center of the Earth; when, in truth, these Stupid Starers themselves revolve daily round the Earth center of the Earth. Or, to descend, in the true spirit of the Bathos, from the heavens to the earth. When I sailed up the Garonne on the first of April 1778. before a gale of wind and a rapid tide, the Trees and houses on each side the river, appeared to run from me down the stream, as fast as a horse could gallop or a bird fly. But in reality it was myself who ran from them up the river, and the trees and houses were stationary.
It is your  who has been steady to his System and the pretended Federalists, who have fled from it.
My System for four and thirty years has been Neutrality among the nations of Europe, as long as possible. But when no longer possible, to war with the aggressor. When two aggressors at once render peace untenable, to War with both, or at least with the worst—
My principle has been to support a National government; national honour; national Union and national Independence. The hyper-federalists are for hazarding all. It is my opinion and has been so, ever since our Independence, and will be so for a long time to come, that the English are our natural enemies. To be sure Alliances are sometimes made from necessity, some-times through folly, and some times by the intrigues and private views of Princes or other individuals or parties, between natural enemies. But I will certainly never consent to an Alliance with England but in the last extremity of necessity. Some of the leading Federalists are driving at an alliance with England, and at other points in which course I will not follow them, at least until they get the legal government. They broke away from me when upon these principles I made a peace with France in 1800. They have been flying from me, ever since that time, as fast as I sailed from the Trees in my voyage to Bordeaux. And now the Jackanapes charge me with flying from them. How are the proceedings of Congress received at NewYork?

J. A.